                Case: 1:19-cr-00147-JRA Doc #: 391 Filed: 12/12/19 1 of 1. PageID #: 2353
Revised 12/09


                                     MINUTES OF CRIMINAL PROCEEDINGS
                                       UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO


          UNITED STATES OF AMERICA                                                    Date: December 12, 2019
                                                                                      Case No. 1:19CR147-5
                             vs.                                                      Judge: John R. Adams
                                                                                      Court Reporter: Lori Callahan
                    Westley Siggers                                                   ProbOffice:Carissa Verrastro



U.S. Attorney:                          Elliot Morrison
Attorney for Defendant(s):              David Jack


SENTENCING:
Defendant committed to the custody of the Bureau of Prisons for a period of 120 months as to Counts 1, 4, and 5 concurrent with
credit for time served.

Probation ordered for a period of   years with standard/special conditions.

Supervised release: for a term of 8 years as to Counts 1, 4, and 5 concurrent with conditions.

Fine: Waived.

Restitution: N/A.

The Defendant is to pay a special assessment of $300.00 as to Counts 1, 4, and 5.

X The defendant was advised of his appeal rights.

X Counts 2, 3, 6, 11, 12, and 26 dismissed.

X Forfeiture.


Comments: Defendant is returned to custody




Total Time: 35 Mins.                                                          S/Christin M. Kestner_
                                                                              Courtroom Deputy Clerk
